Filed Pursuant to Rule 424(b)(3) Registration No. 333-164760 PROSPECTUS SUPPLEMENT NO. 2 TO PROSPECTUS DATED FEBRUARY 5, 2010 China Carbon Graphite Group 3,596,725 Shares of Common Stock This prospectus supplement relates to our prospectus dated February 5, 2010 as amended on May 11, 2010, providing for the resale by certain selling stockholders identified on pages 44-46 of such prospectus of up to 3,596,725 shares of our common stock, par value $0.001 per share. You should read this prospectus supplement in conjunction with our prospectus dated February 5, 2010, as amended on May 11, 2010 and as supplemented. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements thereto. This prospectus supplement includes the attached Quarterly Report on Form 10-Q of China Carbon Graphite Group for the quarterly period ended September 30, 2010, filed with the Securities and Exchange Commission on October 15, 2010. Investing in our common stock involves a high degree of risk. See the section entitled “Risk Factors” beginning on page 8 of the prospectus to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is January 13, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to Commission File Number:333-114564 CHINA CARBON GRAPHITE GROUP, INC. (Name of Registrant as specified in its charter) Nevada 98-0550699 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) China Carbon Graphite Group, Inc. c/o Xinghe Yongle Carbon Co., Ltd. 787 Xicheng Wai Chengguantown Xinghe County Inner Mongolia, China (Address of principal executive office) (86) 474-7209723 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 20,160,161 shares of common stock are issued and outstanding as of November 15, 2010. CHINA CARBON GRAPHITE GROUP, INC. AND SUBSIDIARIES FORM 10-Q September 30, 2010 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Income and Comprehensive Income for the three and nine months ended September 30, 2010 and 2009 (unaudited) 2 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 3 Notes to Consolidated Financial Statements (unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosure About Market Risk 37 Item 4 Controls and Procedures. 37 PART II - OTHER INFORMATION Item 6. Exhibits. 38 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. China Carbon Graphite Group, Inc. and subsidiaries Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net Notes receivable Advance to suppliers, net Inventories Prepaid expenses Other receivables Total current assets 　 　 　 Property and equipment, net 　 　 　 Construction in progress 　 　 　 Land use rights, net 　 $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities 　 　 Accounts payable and accrued expenses $ $ Advance from customers Short term bank loans Long term bank loan - current portion - Trade notes payable - Taxes payable - Other payables Dividends payable - Total current liabilities 　 　 　 Long Term Liabilities Accounts payable in long term Long term bank loan - Warrant liabilities Total liabilities 　 　 　 Stockholders' Equity Convertible series A preferred stock, par value $0.001 per share, authorized 20,000,000 shares, issued and outstanding 125,000 shares at December 31, 2009 and none at September 30, 2010, respectively -　 125　 Convertible series B preferred stock, par value $0.001 per share, authorized 3,000,000 shares, issued and outstanding 2,160,500 and 1,275,000 shares at December 31, 2009 and September 30, 2010, respectively Common stock, par value $0.001 per share, authorized 100,000,000 shares, issued and outstanding 20,160,161 and 18,121,661 shares at September 30, 2010 and December 31, 2009, respectively 20,160　 18,122　 Deferred consulting fee ) - Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 1 China Carbon Graphite Group, Inc and subsidiaries Consolidated Statements of Income and Comprehensive Income For The Three and Nine Months Ended September 30, 2010and 2009 (Unaudited) Three months ended September 30, Nine months ended September 30, Sales $ Cost of Goods Sold Gross Profit 　 　 　 　 　 Operating Expenses Selling expenses General and administrative Depreciation and amortization Operating Income Before Other Income (Expense) 　 　 　 　 and Income Tax Expense 　 　 　 　 Other Income (Expense) Interest expense ) Interest income - Other expense ) - ) ) Other income Change in fair value of warrants - - ) ) 　 　 　 　 　 Income Before Income Tax Expense 　 　 　 　 　 Income tax expense - 　 　 　 　 　 Net income $ 　 　 　 　 　 Deemed preferred stock dividend - - ) - 　 　 　 　 　 Dividend ) - ) - 　 　 　 　 　 Net income available to common shareholders $ 　 　 　 　 　 Other comprehensive income Foreign currency translation loss Total Comprehensive Income $ 　 　 　 　 　 Share data 　 　 　 　 　 Basic earnings per share $ 　 　 　 　 　 Diluted earnings per share $ 　 　 　 　 　 Weighted average common shares outstanding, Basic Weighted average common shares outstanding, 　 　 　 　 Diluted The accompanying notes are an integral part of these financial statements. 2 China Carbon Graphite Group, Inc and subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, Cash flows from operating activities Net Income $ $ Adjustments to reconcile net cash provided by operating activities Depreciation and amortization Stock compensation Change in fair value of warrants ) - Convertible preferred stock value change - Change in operating assets and liabilities Accounts receivable ) ) Notes receivable ) ) Other receivables ) Advance to suppliers ) Inventory ) ) Prepaid expenses ) ) Accounts payable and accrued liabilities Non-current accounts payable Trade notes payable Advance from customers Taxes payable ) ) Dividends payable - Other payables Net cash provided by (used in) operating activities ) 　 　 　 Cash flows from investing activities Acquisition of property and equipment ) ) Acquisition of land use rights ) - Construction in progress ) ) Net cash used in investing activities ) ) 　 　 　 Cash flows from financing activities Proceeds from issuing common stock Proceeds from issuing series B preferred stock - Proceeds from short term loan Advance to related parties - Repayment of bank loans ) ) Net cash provided by financing activities 　 　 　 Effect of exchange rate fluctuation 　 　 　 Net increase in cash 　 　 　 Cash and cash equivalents at beginning of period 　 　 　 Cash and cash equivalents at end of period $ $ 　 　 　 Supplemental disclosure of cash flow information 　 　 　 Interest paid $ $ Income taxes paid $
